The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 30, 2014

                                      No. 04-14-00177-CR

                                     Alejandro Leal PENA,
                                           Appellant
                                               v.
                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-090168-CRA
                          Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
        On October 2, 2014, this court abated this appeal to the trial court to hold a hearing to
determine whether appellant desires to prosecute his appeal, whether appellant is indigent, and
whether counsel has abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). The trial court
conducted the hearing, and a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law has been filed. The trial court determined that appellant desires to
prosecute the appeal and is indigent. The trial court further determined that appointed counsel
has not abandoned this appeal. The trial court concluded that “effective assistance of counsel will
be best accomplished by continuing Mr. Shaughnessy as appellate counsel” and recommended
that this court grant Mr. Shaughnessy an extension of time to file to November 15, 2014, to file
appellant’s brief.

     On October 22, 2014, Mr. Shaughnessy filed a motion requesting an extension of time to
November 15, 2014. On October 29, 2014, Mr. Shaughnessy filed appellant’s brief.

       It is therefore ORDERED that this appeal is reinstated on the docket of this court. The
motion for extension of time is MOOT.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2014.
___________________________________
Keith E. Hottle
Clerk of Court